MINER, J.:
I concur in the opinion of Justice Bartoh, and in the holding that the journal of proceedings to be kept by the two houses composing the legislature, under section 14, art. 6, of the constitution, may be examined and inquired' into for the purpose of determining any conflict between them and the enrolled acts. In cases of conflict the journal entries should govern and control the presumption arising from enrollment. I also concur in holding that part of section 26, c. 69, p. 183, Laws 1896, with refer*380ence to numbering the ballots, as being in violation of section 8 of article 4 of the constitution, which requires all elections to be by secret ballot. I also concur in the opinion of Chief Justice Zanb, with the exception of the matters above referred to.